DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko (EP 2077192). 
As best depicted in Figure 1, Ebiko is directed to a tire construction comprising a carcass 4, a pair of belt layers 5 (claimed inclined belt layers), a circumferential cord layer 8, a pair of sidewalls 7, and a tread 6.  With specific respect to cord layer 8, see the annotated figure below.


    PNG
    media_image1.png
    614
    469
    media_image1.png
    Greyscale


In such an instance, an average cord density in land portion 63 is greater than an average cord density in the regions outward of land portion 63 and thus, respective regions can be fairly characterized as high density regions and low density regions.  Additionally, land portion 63 is described as a rib (Paragraph 14) such that the negative ratio would be zero over land portion 63 (which corresponds with the high rigidity region).  The low rigidity regions include a plurality of circumferential grooves 61,62 and thus, necessarily have a negative ratio greater than 0.  
	In such an instance, however, Ebiko simply states that belt layer 5 includes a cross-ply structure in which fiber directions of layers 51 and 52 intersect with each other (Paragraph 13).  While Ebiko is completely silent with respect to the exact cord angle, the claimed values of at 
	Regarding claim 2, the tire of Ebiko can be viewed as follows.

      
    PNG
    media_image2.png
    609
    504
    media_image2.png
    Greyscale


.   
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko as applied in the previous paragraphs and further in view of Hasegawa (US 10,576,788).
As detailed above, Ebiko teaches a tire construction comprising a plurality of inclined belt layers and an outermost circumferential cord layer, wherein said circumferential cord layer includes a high rigidity portion and a pair of low rigidity portions.  Ebiko broadly states that belt layer 5 includes a cross-ply structure in which fiber directions of layers 51 and 52 intersect with each other (Paragraph 13).  While Ebiko is silent with respect to a relationship between cords in respective belt layers, it is extremely well known and conventional to include the same angles or different angles in respective belt layers, as shown for example by Hasegawa (Column 5, Lines 25+).  It is noted that Hasegawa (Column 5, Lines 16+) further recognizes the known use of cord angles equal to or greater than 30 degrees with respect to a tire circumferential direction (corresponds with 60 degrees or less with respect to a radial tire arrangement).  One of ordinary skill in the art at the time of the invention would have found it obvious to use different cord angles in belt layers 5 of Ebiko as there are an extremely limited number of designs (same angle or different angle) and each is consistent with well-known and conventional belt structures (and recognized as providing suitable reinforcement).  Also, 
Regarding claim 4, Hasegawa further recognizes the known ability to vary the widths of intersecting belt layers in accordance to the claimed invention (Column 4, Line 64-Column 5, Line 12).  It is extremely well known and conventional to vary belt widths in order to stagger belt endpoints and eliminate the buildup of stresses. One of ordinary skill in the art at the time of the invention would have found it obvious to form belt layers 5 of Ebiko with widths in accordance to the claimed invention given the general designs that are commonly used in tire belts and Applicant has not provided a conclusive showing of unexpected results for the claimed ratio W2/W1.  It is further noted that the width of the high rigidity region and the widths of belt layers 5 can be arbitrarily selected so as to satisfy the claimed ratio D1/D2.  In this same regard, Applicant has not provided a conclusive showing of unexpected results for a ratio between 2.0 and 8.0 (extremely broad range that is encompassed by the general teachings of Ebiko in view of Hasegawa).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 28, 2021